DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 7-8 in the reply filed on 07/28/2021 is acknowledged.  Withdrawal of Claims 1-6, in the reply filed by the Applicant on 07/28/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Korean Patent Application Publication No. KR 10-2019-0084064, filed on 07/11/2019, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/25/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0282570 (Saito) in view of online publication “The Mobile and Static Exposure of Decorative Nickel-Chromium Deposits”, Millage et al., Surface Technology White Papers, 99 (4), 26-42, April 2012 (Millage).
In regards to Claim 7, Saito teaches a coated article excellent in weather resistance and pressure marking resistance, as well as being able to be used within a building exterior member (¶¶19-20), wherein the coated body is a substrate, followed by an undercoating film, intermediate coating film, and top coating film (¶13).  Saito teaches that the intermediate layer is formed from a film comprising a pigment, a polyvinylidene fluoride and a (meth)acrylic resin (¶46).  Additionally, Saito teaches that the mass ratio of the PVDF to (meth)acrylic resin can range from 50/50-90/10, for improved weather resistance (¶51), and that the intermediate coating can contain a solvent that is not limited (¶59).  Although Saito teaches the presence of a pigment (¶¶52-53), Saito does not explicitly teach the percent by weight of the pigment in the coating.  However, one of ordinary skill in the art, given the relative ratios of the PVDF and resin as taught by Saito, that the agent solution for the intermediate layer of Saito corresponds to the color coating layer of instant Claim 1, and overlaps with the color coating layer is formed using a color coating agent comprising 10 to 35% by weight of a modified acrylic resin, 1 to 25% by weight of a pigment and 40 to 80% by weight of a first solvent (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In an exemplary embodiment, the percent by mass of the pigment in the solution was 16.64% by weight (¶¶157-158).
Saito also teaches that the top layer comprises a fluorinated polymer having hydroxyl/carboxy groups, a curing agent, and at least one ultraviolet absorber (¶¶65-66), and that the monomers containing hydroxyl/carboxy groups are not limited as long as it is a compound with a polymerizable group, including (meth)acrylic acid (¶¶79-80).  Saito additionally teaches that the monomer having the chain alkyl group can include vinyl esters, and (meth)acrylates (¶86), wherein as the polymerization solvent, an alcohol, ester, saturated, or aromatic solvent can be used (¶95), and that the curing agent is made up of a compound having at least two functional groups per molecule, which can range from 2-40 (¶99).  Saito additionally teaches that the top coating may contain a non-fluorinated resin, including (meth)acrylic, polyester, and epoxy resins (¶126), and that the content of the fluorinated polymer is 10-80 mass% (¶121), wherein the curing agent is preferably from 1-40% (¶122), and the UV absorber is deemed to be from 0.1-15 mass% of the polymer (¶123) – which corresponds to and overlaps with the claimed limitations directed to a clear layer formed on a surface of the color coating layer, wherein the clear coating layer is formed using a clear coating agent comprising 10-30% by weight of a polyester-modified acrylic resin, 5-25% by weight of an acrylic oligomer, 5-45% by weight of an acrylic monomer, 1-15% by weight of a photoinitiator and 10-75% by weight of a second solvent (instant Claim 1).  However, while Saito teaches that the substrate is not limited and for applications to exterior members such as automotive components and building materials, such as a metal substrate (¶33), which may have surface platings and treatments such as a multilayer-plated steel (¶34), which 
In the same field of platings, coatings, and treatments for metallic substrates used in weather-resistant exterior building members such as automotive components and building materials, Millage teaches that the plating systems utilized within mobile service results of automobile components are well-known in the art, particularly those incorporating copper, nickel, and chromium (Abstract, Introduction), wherein Millage teaches that a substantially increase in corrosion protection was gained through the use of copper-nickel-dual chromium platings (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the coating system of copper-nickel-dual chromium, as taught by Millage, underneath the coating system of Saito, which teaches that the substrate is not limited and for applications to exterior members such as automotive components and building materials, such as a metal substrate (¶33), which may have surface platings and treatments such as a multilayer-plated steel (¶34).  One skilled in the art would have been motivated by the desire and expectation of improving anti-corrosion properties, as taught by Millage, within the coated article of Saito in order to improve mechanical properties and durability of the article. 
Additionally, Examiner notes that the limitations directed to the color and clear layers being formed by a color coating agent and clear coating agent, respectively, constitute product-by-process claims.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process 
Given that the prior art of Saito in view of Millage teach a product that is substantially similar in components, composition, and structure to that of the instant application, one of ordinary skill in the art would expect the properties and limitations of the coating itself to be prima facie obvious over the prior art as discussed.

In regards to Claim 8, Saito teaches that the thickness of the intermediate coating ranges from 1-60 µm (¶62), and that the thickness of the top coating film is preferably 1-60 µm (¶135), which overlaps with the claimed limitations of the color coating layer and the clear layer formed at a thickness ratio of 1:1.2 to 1:3 (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2017/0218220 (Jingu) teaches a heat- and light-curable coating composition which is suitable as a top clear coat for plastic molded articles for automobiles or household electric appliances or for plastic molded articles having a water pressure transfer print layer; a coating film formation method using the coating composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784